DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 13 is allowable. The restriction requirement between inventions , as set forth in the Office action mailed on 10/29/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/29/2020 is withdrawn.  Claims 30-31, directed to a mixed negative electrode active material and a method for producing the negative electrode active material particle respectively are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 13, 16, 19, 22, and 26-29 were rejected in Office Action mailed on 06/30/2021.
Applicant filed a response, amended claim 13 and 31, and cancelled claims 16, 19, 22 and 26. Claims 1-12, 14-15, 17-18, 20-21, and 23-25 were previously cancelled.
Claims 13 and 27-31 are currently pending in the application.

Allowable Subject Matter
Claims 13 and 27-31 are allowed over the “closest” prior art of record Hirose et al (JP 2016-35940).
The following is an examiner’s statement of reasons for allowance: 
While the prior art of record teach a similar negative electrode active material as applied in the previous rejection, the instant amendments make the claims reasonably commensurate in scope with the inventive Examples of the instant specification shown in Table 1 which have a stable phase structure with improved cycle characteristics and initial efficiency. In addition, the prior art does not teach or suggests the characteristics of the X-Ray absorption and X-Ray diffraction as recited in claim 1 which is associated with the phase structure of the silicon compound particle. In particular, the specifics of “the silicon compound particle has a peak or shoulder peak in an energy range from 1844 eV to 1846.5 eV in a XANES region of a Si K-edge in an X-ray absorption spectrum obtained when an X-ray absorption fine structure analysis is performed, as the silicon compound particle is charged with electricity in a larger amount in an electricity charging process, the peak or shoulder peak appearing in the energy 
Upon an updated search, a new reference, namely Funabiki (U.S. Patent Application Publication 2004/0033419), came to the attention of the Examiner. The reference teaches a negative electrode active material having silicon compound particle as SiOx 0≤x≤2 (abstract) and a compound that encompass Li2Si2O5 and Li2SiO3 (paragraph [0050]) with overlapping characteristics of the X-Ray diffraction peak in the Si (111) crystal phase using a Cu-Kα line (paragraphs [0017]-[0019]). However, the particulars of the X-Ray absorption characteristics in a XANES region of a Si K-edge and O K-edge and the oxide states are not taught by Funabiki. 
In light of the above, claims 13 and 27-31 are passed to issue.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.